Case 3:19-cv-00560-SK Document 1-2 Filed 01/31/19 Page 1 of 2




                   EXHIBIT B
        Case 3:19-cv-00560-SK Document 1-2 Filed 01/31/19 Page 2 of 2



 1    Alison M. Crane, SBN 197359
      Mark W. Allen, No. 293155
 2    BLEDSOE, DIESTEL, TREPPA & CRANE LLP
      601 California Street, 16th Floor
 3    San Francisco, California 94108-2805
      Telephone: (415) 981-5411
 4    Facsimile:     (415) 981-0352
      acrane@bledsoelaw.com
 5    mallen@bledsoelaw.com
 6
      Attorneys for Defendants MARK GE ZHANG, JEFFREY QING-HE ZHANG,
 7    OLYMPIA XIAO FEI DAI, NELSON ZHANG AKA NELSON CHEUNG

 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                       IN AND FOR THE COUNTY OF SAN FRANCISCO
     YENEFER FERNANDO AGUILAR and                        San Francisco Superior Court
10   DILIA CASTRO, CHRISTOPHER AGUILAR                   Case No. CGC-18-570353
     CASTRO, by and through his guardian ad
11   litem DILIA CASTRO,                                 NOTICE TO STATE COURT OF
                                                         REMOVAL TO FEDERAL COURT
12                      Plaintiffs,
                                                         Complaint Filed: October 5, 2018
13           v.
14   MARK GE ZHANG, JEFFREY QING-HE
     ZHANG, OLYMPIA XIAO FEI DAI,
15   NELSON ZHANG aka NELSON CHEUNG,
     and DOES 1-50, Inclusive,
16
                        Defendants.
17

18   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

19                  PLEASE TAKE NOTICE that a Notice of Removal of this action was filed in

20   the United States District Court for the Northern District of California on January 29, 2019.

21          A copy of the said Notice of Removal is attached to this Notice and is served and filed

22   herewith.

23   Dated: January 29, 2019             BLEDSOE, DIESTEL, TREPPA & CRANE LLP

24

25
                                        By:
26                                            Alison M. Crane
                                              Mark W. Allen
27                                            Attorneys for Defendants MARK GE ZHANG,
                                              JEFFREY QING-HE ZHANG, OLYMPIA XIAO FEI
28                                            DAI, NELSON ZHANG AKA NELSON CHEUNG

                     NOTICE TO STATE COURT OF REMOVAL TO FEDERAL COURT
